UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6844


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEJANDRO MARTINEZ-BARRERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:12-cr-00281-BO-1; 5:13-cv-00843-BO)


Submitted:   October 16, 2014               Decided:   October 20, 2014


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alejandro   Martinez-Barrera,  Appellant   Pro   Se. Sebastian
Kielmanovich, Jennifer P. May-Parker, Assistant United States
Attorneys, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alejandro      Martinez-Barrera           seeks        to     appeal     the

district court’s orders dismissing his 28 U.S.C. § 2255 (2012)

motion and denying his motion to alter or amend that judgment.

See Fed. R. Civ. P. 59(e).            The orders are not appealable unless

a   circuit     justice        or     judge     issues       a     certificate        of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2012); see Reid v.

Angelone, 369 F.3d 363, 368-69 (4th Cir. 2004).                          A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies      this       standard       by     demonstrating         that

reasonable     jurists     would      find     that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on   procedural         grounds,       the        prisoner     must

demonstrate    both     that    the    dispositive         procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Martinez-Barrera      has    not     made    the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.      We dispense with oral argument because the facts

                                         2
and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3